Citation Nr: 1706700	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-14 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The appellant served with the Army National Guard, from August 1981 to December 2003, which included active duty training from September 1981 to January 1982.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his June 2012 substantive appeal, the appellant requested a hearing before a Veterans Law Judge; however, in an August 2014 letter he withdrew his hearing request.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred or aggravated during a qualifying period of active military service (on federalized National Guard active duty).

2.  Tinnitus was not incurred or aggravated during a qualifying period of active military service (on federalized National Guard active duty).

3.  A low back disorder was not incurred or aggravated during a qualifying period of active military service (on federalized National Guard active duty).


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

2.  The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

3.  The criteria for the establishment of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a May 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the appellant's service treatment records as well as post-service VA and private treatment records.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the appellant in obtaining relevant records.

In addition, the appellant underwent a VA medical examination as to the bilateral hearing loss and tinnitus claims in July 2010.  The VA examiner provided specific findings referable to the appellant's alleged noise exposure sufficient to for the Board to adjudicate such claims.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the appellant; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As to the low back disorder claim, the Board finds that a remand to obtain such etiological opinion is not necessary as the medical evidence of record does not establish a relationship between the claimed disorder and service.  Additionally, the appellant's lay statements are not credible as to their reports of continuity and are not competent to offer diagnoses of such complex medical disorders.  Furthermore, the appellant's mere conclusory generalized lay statement that service event or illness caused his current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that additional VA examinations and/or opinions are not necessary to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.



II. Service Connection Claims

The appellant contends that his bilateral hearing loss, tinnitus, and low back disorder developed due to his National Guard service.  The appellant has not identified any single period of service during which his claimed in-service noise exposure (leading to bilateral hearing loss and tinnitus) or back injury occurred.  In an April 2010 lay statement, the appellant reported that he injured his back "while working on tanks while I was in training for the ARNG" and that he has had back problems since that time.  During his July 2010 VA examination, the appellant reported that his noise exposure involved being around tanks and automatic weapons, due to his duties as a "tanker."

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131. 

In other words, when a claim is based on a period of Reserve or National Guard service , it must be shown that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24). 

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service "by the President of the United States, see 10 U.S.C. § 12401, or that his duty was performed under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, see 38 U.S.C. §§ 101(21), (22)(C), (23)."  The Full-time duty must be under 38 U.S.C.A. §§ 316 , 502, 503, 504, 505. 38 C.F.R. § 3.6 (c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54 (2007).  Hence, for the appellant's service in the National Guard, only periods of federalized service would qualify for the purpose of VA compensation benefits. 

Because the appellant seeks to establish service connection for the claimed bilateral hearing loss, tinnitus, and low back disorder based on his National Guard service, the threshold question is whether or not the service in question was "federalized" service, qualifying for VA compensation benefits. 

The record is clear that the appellant only served with the National Guard.  His DD Form 214 indicates that he served on ACDUTRA from September 1981 to January 1982.  In his May 2010 application for benefits, the appellant indicated that all his service was with the National Guard.  The appellant's Army National Guard Retirement Points History Statement also documents that the appellant served in the Army National Guard throughout his service.  It indicates that the appellant's membership during the entire period was as an "Army National Guard Unit Member."  There is no indication that the appellant's military membership status identifier was for anything other than B1 unit membership - specifically for the National Guard.  There was no indication of mobilized service or Active Duty under Title 10 United States Code (which covers the US Armed Forces).  

Such evidence shows that any claimed in-service noise exposure or back injuries would have occurred during non-federalized (and non-qualifying for VA compensation purposes) service in the National Guard. 

As the appellant does not have the necessary, federalized service to qualify for VA compensation benefits, service connection for bilateral hearing loss, tinnitus, and a low back disorder cannot be granted.

The Board further notes that the service treatment records document normal findings as to the ears, neurologic system, and the spine.  (August 1981 enlistment examination and June 1984, August 1988, October 1994, and January 2000 physical examinations).  The appellant also specifically denied ear trouble, hearing loss, and recurrent back pain during service.  (August 1981, June 1984, August 1988, October 1994, and January 2000 reports of medical history).  
 
Additionally, the July 2010 VA examiner found that the appellant's bilateral hearing loss and tinnitus were not due to service.  She opined that the appellant had reported that his tinnitus had begun approximately a year ago, several years after discharge, and thus was less likely than not related to in-service acoustic trauma.  She further opined that the appellant's in-service audio examinations were generally normal, except for one examination that was likely related to a temporary threshold shift.  She additionally noted that more recent examinations were within normal limits and non-service civilian examination was within normal limits for VA purposes when first documented.  She thus found that it was less likely that his current hearing loss was related to acoustic trauma as an armor crewman.

The Board thus finds that even if the appellant had qualifying federalized service, service connection for bilateral hearing loss and tinnitus would not be warranted.

There is also no probative medical evidence of record finding that the appellant's current low back disorder is etiologically due to his vague report of working on tanks.  In his April 2010 lay statement, the appellant indicated that he would submit evidence of going to get private medical treatment the day after his training injury to the back.  Of the evidence submitted with that statement, the first medical record of back pain, from January 1999 Gadsen Regional Medical Center, documents that the appellant denied chronic back pain, had no previous back pain, and that the pain began after working at home (and thus not a service injury).  The next applicable record, from November 2011, documents that the appellant reported that back pain began 3 days previously and that there was no injury.  A post-service April 2004 record documents that the appellant complained of back pain for over a year, which he believed he hurt pulling on a ball of rubber in March 2003 (after his 2002 separation from service).  Furthermore, the service treatment records are silent as to any complaints of, or treatment for, a back disorder.  Given the inconsistencies between the appellant's report of back injury in service and the medical evidence of record, the Board finds that the appellant's statements as to chronicity of back pain since an in-service injury are not credible.  Such lack of credibility, combined with the lack of any supportive medical evidence, would also cause the Board to find that service connection for a low back disorder would not be warranted, even if the appellant had the necessary, qualifying federalized service.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The appellant's claims for service connection for bilateral hearing loss, tinnitus, and a low back disorder are denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disorder is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


